Bell, Chief Judge.
In this action on account plaintiff’s exhibits which established the account and the amount due and owing by defendant were admitted over objection. This documentary evidence purports to emanate from Arcoa, Inc. The president of the plaintiff corporation testified by way of foundation for the admission of this evidence that Arcoa, Inc. is a subsidiary which performs the accounting and bookkeeping function for the plaintiff. This evidence under this showing was relevant and admissible and authorized the trial judge, hearing the case without a jury, to find for the plaintiff.

Judgment affirmed.


Evans and Stolz, JJ., concur.